1

2                                                                                 JS-6

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   LAMAR MYERS,                               )   Case No.       CV-19-1132-R
                                                )
12                       Plaintiff(s),          )
                                                )
13                                              )   ORDER OF DISMISSAL
                                                )   BY LACK OF PROSECUTION
14                v.                            )
                                                )
15   ORA PROPERTIES, LLC., et al.,              )
                                                )
16                                              )
                                                )
17                       Defendant(s).          )
                                                )
18                                              )
                                                )
19

20         Plaintiff was ordered to show cause in writing by not later than May 17, 2019 why this action

21   should not be dismissed for lack of prosecution;

22         WHEREAS, this period has elapsed without any action by plaintiff.

23         The Court hereby DISMISSES this instant action for lack of prosecution.

24

25   Dated: June 18, 2019

26

27                                                           HONORABLE MANUEL L. REAL
                                                             UNITED STATES DISTRICT JUDGE
28
